Wyly, J.
The defendant having appealed from the judgment herein against him on a promissory note, ■ contends it is erroneous because it allows interest from the nineteenth day of March, 1859, .although tlio indorsement on the note and the evidence shows that the interest for the year ending nineteenth March, 1860, has been paid.
The plaintiff contends that this is merely a clerical error of the judge in drawing up the decree, and as the defendant did not seek to *40ha^e it remedied, by application for new trial, it should not be noticed in revising the judgment; and, also, under the authority of McMullen v. Jewel, 3 An. 139, this error should not save him from damages for frivolous appeal.
In the case cited there was error in condemning the defendant to pay the costs of an illegal citation, hub the court regarded this as a trifling error and applied the rule do minimus non curat lex. But here the plaintiff had judgment in accordance with the prayer of his petition and he recovered of the defendant one year’s interest on the debt more than was due him. This was not a clerical error of the judge, and it is not a trifling error to which the rule referred to should be applied.
■ It is therefore ordered that the judgment herein be amended so as to allow interest only from the nineteenth day of March, 1880, and as thus amended let it be affirmed. It is further ordered that appellee pay cost of appeal.